DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, 8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/131765 A1 (Jiang) in view of US 2,509,592 (Giffard).
With respect to claim 1: Jiang discloses a refrigerator comprising: a cabinet (“refrigerator (not shown in the drawings)” and/or “a box” @ page 3) defining an internal cavity (“a compartment” @ page 3); a door (“a door for opening and closing the compartment” @ page 3) coupled to the cabinet and configured to provide selective access to the internal cavity; and a structure for storing food items (storage box assembly 100), wherein the structure comprises: a frame (bracket 1); a bin (storage box 2) disposed within the frame, wherein the bin defines a compartment for storing the food items (Figs. 2-4), and wherein the bin is movably coupled to the frame to selectively move between an open position (Fig. 2) and a closed position (Fig. 1).
Jiang page 3 states, “the storage box set 100 is provided in the box or the inside of the door body”. Jiang remains silent as to the material of the bracket 1. 
Giffard discloses forming a refrigerator cabinet 20 from a metal casing 22, a metal liner 24, and insulation 25 between the casing 22 and liner 24. The insulation 25 reduces heat leakage into the refrigerator cabinet. Giffard discloses sheet metal bins 36 that include flanges 46 that are welded to the inner panel 44 of the door.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the not-shown refrigerator and door of Jiang according to the Giffard’s refrigerator construction, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to form Jiang’s refrigerator and door from a metal casing, a metal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form Jiang’s bracket 1 from sheet metal, like Giffard’s bins 36, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. 
In the present case, one would be motivated to select sheet metal to form the bracket 1 when the outer casing and inner liner are formed of metal, similarly to Giffard’s construction. The sheet metal affords attachment of the bracket 1 to the inside of the door, as disclosed by Jiang, using metal to metal welding, as disclosed by Giffard. The combination of prior art makes obvious forming Jiang’s bracket 1 of metal, and then welding flanges thereof to the metal inner liner of the door. 
With respect to claim 2: See Jiang Fig. 3. As modified, the bracket 1 is made of metal. As modified, the two opposite side portions 11, top plate 12, and bottom plate 13 comprise “a plurality of metal walls” as claimed. 
With respect to claim 8: See Jiang Figs. 2-5. The storage box 2 includes “a top opening” as claimed. The claimed rotation of the bottom portion of box 2 occurs about pivot shaft 25.
With respect to claim 11: By making the same combinations and/or modifications as in the rejections above, Jiang in view of Giffard makes obvious a door (“a door for opening and closing the compartment” @ Jiang page 3) for an appliance (“refrigerator (not shown in the drawings)” @ Jiang page 3), wherein the appliance comprises a cabinet (“refrigerator (not shown in the drawings)” and/or “a box” @ Jiang page 3) defining an 
With respect to claim 12: See Jiang Fig. 3. As modified, the bracket 1 is made of metal. As modified, top plate 12 is “a top wall” as claimed, bottom plate 13 is “a bottom wall” as claimed, and the two opposite side portions 11 are “a pair of side walls” as claimed. In the combination, Jiang’s bracket 1 is welded to the metal inner liner of the door in the same or similar way as Giffard’s bins 36 - using Giffard’s flanges 46 or some structure similar to the flanges 46.

Claims 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/131765 A1 (Jiang) in view of US 2,509,592 (Giffard) as applied to claims 2 and 12 above, and further in view of US PGPub 2002/0153816 (Banicevic).
With respect to claims 3 and 13: Jiang remains silent as to the thickness of the walls 11-13 that form bracket 1. The claimed “less than about 4 mm” is equivalent to “less than about 0.15748 in”.
Banicevic discloses a reinforced refrigerator cabinet drawer 20. Mounting brackets 40 made of steel material having a thickness in the order of 1/8 of an inch are used to secure the drawer 20 to guide rails 18 that allow translation of the drawer 20. Banicevic’s 1/8 of an inch is 0.125 in, which is equivalent to 3.175 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the walls of Jiang’s bracket 1 have thickness as claimed, because it has been held that the change in size of a component is within the level of ordinary skill in the art. It is obvious to one of ordinary skill in the art to vary the thickness of the metal according to various design factors, such as the required carrying capacity of the storage boxes 2. 
Banicevic using steel on the order of 1/8 of an inch for mounting brackets of a reinforced drawer assembly suggests that one of ordinary skill in the art would select steel on the order of 1/8 of an inch based on the strength thereof. It is obvious to desire strength for Jiang’s bracket 1, which supports the rotating storage boxes 2 on the door. The thickness of the steel in Banicevic meets the thickness of claims 3 and 13. 
With respect to claims 4 and 14: Jiang remains silent as to the thickness of the walls 11-13 that form bracket 1. The claimed “between about 2 mm and 3 mm” is equivalent “between about 0.07874 in and 0.11811 in”.
Banicevic discloses a reinforced refrigerator cabinet drawer 20. Mounting brackets 40 made of steel material having a thickness in the order of 1/8 of an inch are used to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the walls of Jiang’s bracket 1 have thickness as claimed, because it has been held that the change in size of a component is within the level of ordinary skill in the art. It is obvious to one of ordinary skill in the art to vary the thickness of the metal according to various design factors, such as the required carrying capacity of the storage boxes 2. 
Banicevic using steel on the order of 1/8 of an inch for mounting brackets of a reinforced drawer assembly suggests that one of ordinary skill in the art would select steel on the order of 1/8 of an inch based on the strength thereof. It is obvious to desire strength for Jiang’s bracket 1, which supports the rotating storage boxes 2 on the door.
The claims require a thickness of between about 0.07874 in and 0.11811 in. Banicevic discloses a thickness “in the order of 1/8 of an inch”, which is the same as “in the order of 0.125 in”. The Examiner submits that Banicevic’s “in the order of 0.125 in” meets a reasonably broad interpretation of “between about 0.07874 in and 0.11811 in” because of the non-specific nature of both Banicevic’s “in the order of” and the Applicant’s claimed “about”. The Examiner submits it is reasonable for the broadness of Banicevic’s “in the order of” and the Applicant’s “about” to make up for the 0.00689 in difference between 0.125 in and 0.11811 in.  
If Banicevic’s “in the order of 1/8 of an inch” is held to not meet the claimed “between about 0.07874 in and 0.11811 in”, the proximity of Banicevic’s 0.125 in and the Applicant’s upper limit of “about 0.11811 in” makes obvious having material thickness in . 

Claims 5-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/131765 A1 (Jiang) in view of US 2,509,592 (Giffard) as applied to claims 1 and 12 above, and further in view of US 9,127,878 (Gossens) and JP 2013-108638 (Wada).
With respect to claims 5 and 15: See Jiang Fig. 3 for a top plate 12 of the bracket 1.
Gossens discloses a storage structure 20 that is similar to Jiang’s storage box assembly 100. Gossens discloses using the top wall 40 to store items such as pop, juice, jars, etc. Gossens provides a front wall 42 and two side walls 36 that form a barrier around the top wall 40. Gossens discloses a railing 44 that appears to be a support or barrier for items placed on the top wall 40.
Wada discloses storage compartments on a refrigerator door. Each compartment defines a floor 43/45 and a movable front portion 42/44. The front portion 42/44 moves in guides in the door liner, such that the height of each compartment is adjustable according to the height of the item being stored. See, E.G., the different heights of Wada’s items S1, S2, and S3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jiang’s bracket 1 for storing items on the top plate 12 thereof, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. One would be motivated to 
In the combination, it is obvious to add Gossens’ walls 42 and 36 to the perimeter of Jiang’s top plate 12, similarly to how Gossens’ walls 42 and 36 are at the perimeter of Gossens’ top wall 40. Such a modification is desirable to form a barrier for items placed on Jiang’s top plate 12. 
In the combination, it is obvious to add Wada’s front portion 42/44 above Jiang’s top plate 12, in order to provide height-adjustable support for differently-sized items. The front portion 42/44 is an obvious alternative to the stationary railing 44 of Gossens. One would pick Wada’s front portion 42/44 over Gossens’ railing 44 due to the desirable adjustability of the front portion 42/44.
As modified, Jiang’s top plate 12 defines “a floor of a storage cavity” as claimed, and the front portion 42/44 comprises “an upper retaining portion” as claimed. 
With respect to claim 6: In the combination, the front portion 42/44 is spaced above Jiang’s top plate 12, and is therefore free from contact therewith. This is similar to how Wada shows front portion 42/44 free from contact with floor portion 43/45.
With respect to claim 7: In the combination, the grooves in the liner (see Wada Fig. 3) provide movable coupling between the upper retaining portion (Wada’s front portion 42/44) and the interior surface of the door as claimed. 
With respect to claim 16: Giffard Fig. 1 shows mounting a storage bin near the bottom of a refrigerator door. In the combination, it is obvious to mount Jiang’s storage box assembly 100 at the bottom of the door, in a similar location as Giffard Fig. 1. In such a configuration, the area above the top plate 12 of the storage box assembly 100 
Wada Figs. 1-3 discloses a plurality of the adjustable storage areas on a single refrigerator door. 
Based on Giffard Fig. 1, even when items are stored on top of a storage box assembly 100 mounted near the bottom of the door, it is obvious for there to be additional space on the upper portion of the door to add more door storage structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add one or more of Wada’s bottom portion 43/55 and front portion 42/44 to the upper portion of the door, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification in order to maximize the storage capacity of the door.
The combination makes obvious the bottom portion(s) 43/45 being made of metal, so that they can be welded to the inner door liner in the same way as the bracket 1 of the storage box assembly 100.
The bottom portion(s) 43/45 added above the storage box assembly 100 comprise “a metal floor” as claimed. The corresponding front portion(s) 42/44 comprise “a second upper retaining portion” as claimed.

Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/131765 A1 (Jiang) in view of US 2,509,592 (Giffard) and US PGPub 2002/0153816 (Banicevic).
With respect to claim 17: By making the same combinations and/or modifications as in the rejections of claims 4 and 14 above, Jiang in view of Giffard and Banicevic makes obvious an appliance (Jiang’s refrigerator) comprising: a cabinet (“refrigerator (not shown in the drawings)” and/or “a box” @ Jiang page 3) defining an internal cavity (“a compartment” @ Jiang page 3); a door (“a door for opening and closing the compartment” @ Jiang page 3; Giffard Figs. 1-4) configured to provide selective access to the internal cavity; and a storage structure (Jiang’s storage box assembly 100) disposed on the door, comprising: a frame (Jiang’s bracket 1, modified to be made of metal) coupled to the door, the frame having at least one wall (at least one of Jiang’s walls 11-13) with a thickness between about 2 mm and 3 mm (as made obvious by the steel in Banicevic’s disclosure); a bin (Jiang’s storage box 2) defining a storage area disposed within the frame (Jiang Figs. 1-2), wherein the bin is moveably coupled to the frame to selectively move between an open position (Jiang Fig. 2) and a closed position (Jiang Fig. 1).
With respect to claim 18: See Jiang Fig. 2. 
With respect to claim 20: As modified, Jiang’s walls 11, 12, and 13 meet the claimed “a plurality of metal walls”. It is obvious to form the walls 11-13 from metal so that they can be welded to the metal inner liner of the door, similarly to Giffard’s bins 36. The claimed thickness is made obvious by the addition of Banicevic, who shows and/or makes obvious the claimed range. 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/131765 A1 (Jiang) in view of US 2,509,592 (Giffard) as applied to claim 8 above, and further in view of US 7,469,553 (Wu).
19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/131765 A1 (Jiang) in view of US 2,509,592 (Giffard) and US PGPub 2002/0153816 (Banicevic) as applied to claim 17 above, and further in view of US 7,469,553 (Wu).
With respect to claims 9 and 19: Wu discloses a tilt-out ice bin mounted on a refrigerator door. Wu’s ice bin tilts or rotates similarly to how Jiang’s storage boxes 2 tilt or rotate. The embodiment of Wu Fig. 13C include a damper 200 and a gear 202 for the ice bin 224. The embodiment of Wu Fig. 13C is similar to the invention of Jiang, in the structures provided for controlled tilting motion of the door bin. Wu Col. 11 states:
Those skilled in the art will understand that the ice bin illustrated in FIG. 13C can also be provided with a spring biased push-push latch so that ice bin 224 can be released from the FIG. 1 position by pressing on ice bin 224 to release the ice bin and allow the ice bin to move to the FIG. 2 position under the control of damper 200. While damper 200 is shown in FIG. 13C connected between the lower ice bin member 226 and ice bin base 236, those skilled in the art will understand that a damper can be mounted and connected as desired to smooth the motion of ice bin 224. Likewise those skilled in the art will readily understand that the other ice dispenser system embodiments described above can be provided with a damper to improve a user's experience with the ice dispensing system and also to help prevent accidental opening of a ice bin as a freezer door is moved between the open and closed positions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jiang’s storage box assembly 100 by adding a push-push latch as disclosed by Wu thereto, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification in order to latch the storage boxes 2 in the closed position, and to provide convenient assisted opening of the storage boxes 2 away from the closed position. 
With respect to claim 10: Wu Col. 11 is not specific about where the push-push latch is mounted. In various embodiments, Wu does show structure between the bottom of the ice bin and the bottom wall of the support for the ice bin. E.G., in Wu Fig. 6, the drive coupling 40 engages at the bottom of the ice bin to drive the auger 32 shown in Wu Fig. 1. 
Jiang’s bracket 1 includes supporting walls 112 along the bottom plate 13. The supporting walls 112 support the bottom of the storage box 2 when closed. 
It has been held that relocation and/or rearrangement of the essential working parts of an invention involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put the push-push latch between the bottom wall of storage box 2 and bottom plate 13, because the push-push latch has to be mounted somewhere between the storage box 2 and the bracket 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637